Detailed Action

Status of Claims
Claims 1, 4, 8, 10 – 11, 15, 18, & 21 – 28 were previously pending and subject to a final office action mailed 11/16/2021. Claims 1, 8, & 15 were amended in a reply filed 02/16/2022. Claims 1, 4, 8, 10 – 11, 15, 18, & 21 – 28 are currently pending and subject to the non-final office action below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed after final rejection on 02/16/2022 has been entered.

Allowable Subject Matter
Claims 1, 4, 8, 10 – 11, 15, 18, & 21 – 28 are allowed over the prior art.

Response to Arguments
Applicant's arguments filed 02/16/2022 concerning the previous rejection under 35 USC 101 have been fully considered but are not persuasive. 

Applicant initially argues, on pp. 11 – 12, with respect to the previous rejection under 35 USC 101, that “the combination of the aforementioned elements integrate any alleged abstract idea into a practical application” because the claimed functionality of querying a trained machine learning model and intermediate storage of the item at the first location provide “meaningful limits on practicing the alleged abstract idea into a specific and tangible method that moves from an abstract idea to a specific application of the abstract idea. Such steps, as described by the specification, “flags the product to be ‘kept around’ after returns for a bit longer than usual, since the model predicts that it will likely be re-ordered soon,” (e.g., the likelihood being over the threshold) such “distributing the warehousing of returned products until new customers order the product offers increased efficiencies in the use of computing resources, delivery resources, and warehouse capacity.” …As such, Applicant respectfully submits that the claimed one or more computing devices using a machine-learned model “applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.” For at least the reasons noted above, Applicant respectfully submits that claim 1 is not directed to an abstract idea under Step 2A.”


Examiner respectfully disagrees, and initially notes that the limitation “directing, by the one or more computing devices, intermediate storage of the product at the first location” is the transmission of a mere instruction, rather than, for example, an actual physical action such as triggering the actuation of a physical device or machine. The direction of intermediate storage of an item could simply be effected by sending a notification to the first customer which displays a request to hold the item. As such, rather than being a “tangible method,” the steps of the claims involve steps that involve mere data transmission, determinations based on data, a predication based on data, as well as customer identification based on data. Furthermore, the judicial exception alone cannot provide the improvement, and the step of directing intermediate storage is a part of the recited judicial exception in the instant claims (See MPEP § 2106.05(a)). Examiner further notes that the stated advantages in Applicant’s instant specification (e.g., “increased efficiencies in the use of computing resources, delivery resources, and warehouse capacity”) – are not improvements to the functionality of a computing device or any other technology. Rather, the purported improvements are to the abstract idea itself. For example, as cited from Enfish, “the first step in the Alice inquiry in this case asks whether the focus of the claims is on the specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database) or, instead, on a process that qualifies as an “abstract idea” for which computers are invoked merely as a tool. As noted infra, in Bilski and Alice and virtually all of the computer-related § 101 cases we have issued in light of those Supreme Court decisions, it was clear that the claims were of the latter type—requiring that the analysis proceed to the second step of the Alice inquiry, which asks if nevertheless there is some inventive concept in the application of the abstract idea.” See Alice, 134 S. Ct. at 2355, 2357–59. In this case, however, the plain focus of the claims is not to an improvement to computer functionality itself, but “on economic or other tasks for which a computer is used in its ordinary capacity” (e.g., “increased efficiencies in the use of computing resources, delivery resources, and warehouse capacity”).  Furthermore, examples that the courts have indicated may not be sufficient to show an improvement to technology include “a commonplace business method being applied on a general purpose computer” (e.g., managing a return in which the item is resold to a different customer) and “gathering and analyzing information using conventional techniques and displaying the result” (e.g., transmitting an instruction to hold the return item after a computer analyzes information to predict the likelihood of another customer purchasing the return item) (See MPEP § 2106.05(a)(II)).  The functionality of “predicting, by the one or more computing devices using a machine-learned model amounts to generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)) and is also an instruction to “apply” the abstract idea on generic computer components (see MPEP § 2106.05(f)). The claims are not directed to a new or improved type of machine learning model, nor are they directed to an improvement in the training of a machine learning model. 

Applicant next argues, on pp. 12 – 13, that “claim 1 further recites additional elements that amount to “significantly more” than the judicial exception” because the limitations “in response to determining that no pending order exists for the product by another customer, querying, by the one or more computing devices, a machine-learned model for a likelihood that an order will be placed by another customer, within a predetermined time period from the designation of the product for return, for delivery of the product within a delivery area of the first customer, wherein the machine-learned model has been trained using a plurality of time windows and training data describing purchasing habits of past customers for ordering products similar to the product, the past customers being in regions having similar characteristics to the delivery area of the first customer,” provides a specific combination of limitations that are not well-understood, routine, conventional activity in the field. Particularly, the art does not suggest such machine-learned model trained using a plurality of time windows in addition to the training data to provide a likelihood that an order will be placed by another customer, within a predetermined time period from the designation of the product for return, specifically for delivery of the product within a delivery area of the first customer.”

Examiner respectfully disagrees, and initially notes that the Alice/Mayo test sets the guidelines for determining eligibility under 35 USC 101, which does not take the presence of limitations in prior art into account. Furthermore, eligibility and novelty are separate inquiries. See Affinity Labs (holding that “even assuming” that a particular claimed feature was novel does not “avoid the problem of abstractness”). Additionally, there is no indication that using a computer to make a prediction about whether a purchase will be made improves the functioning of a computer or improves any other technology. Furthermore, limitations directed to using a trained machine learning model to make a prediction are recited at a high level of generality and amount to a mere instruction to apply the judicial exception using a generic computing device, as well as generally linking the use of the judicial exception to a particular technological environment (MPEP § 2106.05(I)(A)). Thus, the claims are directed to a judicial exception without significantly more under Step 2B, and the 101 rejection is maintained.

Examiner recommends adding details regarding re-training the machine learning model from the instant specification (e.g., paras 37 – 40), as well as positively reciting the training steps in the present tense, as a potential avenue for overcoming the 101 rejection. 

The previous rejections under 35 USC 103 have been withdrawn in light of the amended claims submitted on 02/16/2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4, 8, 10 – 11, 15, 18, & 21 – 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “receiving… a first notification that a product was delivered,” “receiving… a designation of the product for return,”  “determining… that the first customer is eligible to be a source of the product based on a rating of the first customer as a previous source of previously returned products,” “determining… whether a pending order exists for the product by another customer after receiving the designation of the product for return,” “determining that no pending order exists for the product by another customer,” “querying… a likelihood that an order will be placed by another customer,” “directing… intermediate storage of the product at the first location in response to predicting the likelihood being over the threshold,” “identifying… a second customer as placing, subsequent to directing the intermediate storage of the product and within the predetermined time period, the order for the product and for delivery at a second location that is within the delivery area of the first customer,” “receiving… a second notification of pickup of the product from the first location,” “directing… delivery of the product to the second location, without an intermediate storage of the product at a brick-and-mortar distribution facility, in response to receiving the second notification,” and “receiving… a third notification that the product was delivered to the second location.”

	2A Prong 1: The limitations of “receiving… a first notification that a product was delivered,” “receiving… a designation of the product for return,”  “determining… that the first customer is eligible to be a source of the product based on a rating of the first customer as a previous source of previously returned products,” “determining… whether a pending order exists for the product by another customer after receiving the designation of the product for return,” “determining that no pending order exists for the product by another customer,” “querying… a likelihood that an order will be placed by another customer,” “directing… intermediate storage of the product at the first location in response to predicting the likelihood being over the threshold,” “identifying… a second customer as placing, subsequent to directing the intermediate storage of the product and within the predetermined time period, the order for the product and for delivery at a second location that is within the delivery area of the first customer,” “receiving… a second notification of pickup of the product from the first location,” “directing… delivery of the product to the second location, without an intermediate storage of the product at a brick-and-mortar distribution facility, in response to receiving the second notification,” and “receiving… a third notification that the product was delivered to the second location,” as drafted, are processes that, under the broadest reasonable interpretation, covers performance of the limitation in a commercial transaction but for the recitation of generic computer components. That is, other than reciting “one or more computing devices,” “non-transitory computer-readable storage device,” “storage device,” and “processor” configured to implement the functions, nothing in the claim element precludes the step from practically being performed in a commercial transaction. For example, but for the “one or more computing devices,” “non-transitory computer-readable storage device,” “storage device,” and “processor” language, the functions in the context of this claim encompasses a commercial transaction in which a return item is rerouted from a first customer to a second customer. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in a commercial transaction but for the recitation of generic computer components, then it falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). Accordingly, the claim recites an abstract idea.

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the additional computer-related elements of “one or more computing devices,” “non-transitory computer-readable storage device,” “storage device,” and “processor” are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The additional elements of “product,” “customer,” “location,” and “brick-and-mortar distribution facility” are recited at a high level of generality and merely limits the field of use to the shipping field. The functions of “receiving… a first notification,” “receiving… a designation,” “receiving… a second notification,” and “receiving… a third notification” are mere extra-solution activity that is appended to the judicial exception. The additional elements of “querying, by the one or more computing devices, a machine-learned model for a likelihood that an order will be placed by another customer” and “wherein the machine-learned model has been trained using a plurality of time windows and training data describing purchasing habits of past customers for ordering products similar to the product, the past customers being in regions having similar characteristics to the delivery area of the first customer” amounts to generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)) and is not indicative of integration into a practical application, and is also an instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer-related elements of “one or more computing devices,” “non-transitory computer-readable storage device,” “storage device,” and “processor” amount to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Likewise, the additional element of “product,” “customer,” “location,” and “brick-and-mortar distribution facility” are recited at a high level of generality and merely limits the field of use to the shipping field. The extra-solution activity of “receiving… a first notification,” “receiving… a designation,” “receiving… a second notification,” and “receiving… a third notification” is similar to functionality found by the courts to be well-understood, routine, and conventional activities (See MPEP § 2106.05(d)(II), noting Receiving or transmitting data over a network), and thus do not amount to significantly more. The functionality of “querying, by the one or more computing devices, a machine-learned model for a likelihood that an order will be placed by another customer” and “wherein the machine-learned model has been trained using a plurality of time windows and training data describing purchasing habits of past customers for ordering products similar to the product, the past customers being in regions having similar characteristics to the delivery area of the first customer” amounts to generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)), and is also an instruction to “apply” the abstract idea on generic computer components (see MPEP § 2106.05(f)), and does not amount to significantly more than the judicial exception. There is no indication that the combination of elements, taken both individually and as an ordered combination, improves the functioning of a computer or improves any other technology. Thus, the claims are not patent eligible.

Furthermore, dependent claims 4, 10 – 11, 18, & 21 – 28 are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception. The additional computer-related elements of “one or more computing devices,” “computer program product,” and “system” in the dependent claims are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The additional elements of “location,” “customer,” “area,” “product,” “vehicle,” and “party” in dependent claims are recited at a high level of generality and merely limits the field of use to the transportation reservations field. The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea with generic computer components that conduct generic computer functions within a certain field of use, and thus are ineligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447. The examiner can normally be reached Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN J KIRK/Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628